DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the floor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (PG Pub. 2007/0112284).
Regarding Claims 1 and 15, Hoffman discloses an apparatus (see probe 10) for regenerating a tissue volume, the apparatus comprising: 
a housing (see housing 64) having an interior (see Fig. 2), the housing being adapted to pretension tissue (see par. 19 and 63); 
an oscillator (see vibrator assembly 402) operatively positioned in the interior of the housing and capable of generating and imparting oscillations on cells of the pretensioned tissue (see par. 102-103; Fig. 30); 
an accelerometer (see piezoelectric crystal 324; par. 99-100; Fig. 27) operatively positioned in the interior of the housing (see par. 47 and Fig. 24), the accelerometer being adapted to read a change (see pelvic contraction; par. 100) in a volume of the cells of the tissue; The examiner considers the contraction is a change that occurs inside that volume of cells.
Hoffman further discloses a signal processor (see signal processor module 80; par. 100) configured for receiving a signal from the accelerometer and determining a visco-elastic property of the tissue, wherein the signal processor reads a change in an amplitude (see voltage; par. 100) signal generated by the accelerometer and the change in the amplitude signal (see par. 103) correlates to a visco-elastic property of the tissue (see par. 104); The examiner considers that the contraction level is a visco-elastic property of the tissue because the Applicant teaches this correlation in their own Specification (see page 4, lines 15-21), where a rigid tissue would produce an “at rest” relaxed condition and an elastic tissue would produce a sustained, best effort pelvic muscle contraction (see Hoffman; par. 104).
Finally, Hoffman teaches wherein pretensioning the tissue increases a number of oscillations being propagated through the cells (see par. 98-99 and 109). According to a pelvic muscle strengthening and conditioning mode of operation, the vibration control circuitry increases the vibration frequency.
Regarding Claims 2 and 16, Hoffman discloses the housing further comprises an adjustable casing (see air bladder 302) at least partially enclosing the housing (see Fig. 24), the casing being adapted to expand to pretension the tissue prior to the oscillator imparting oscillations on the cells (see par. 44, 96, and 100). The examiner considers the casing is adapted to expand because it is inflatable (see par. 44) and this inflation causes a pressure or strain (see par. 100) against the tissue which surrounds the housing.
Regarding Claim 3, Hoffman discloses an adjustor (see check valve 310) in fluid communication with the casing and adapted to expand the casing to pretension the tissue (see par. 98).
Regarding Claims 5 and 17, Hoffman discloses the housing comprises one or more housing segments (see outer sidewall 302A and inner sidewall 302B; par. 96 Fig. 24), the housing segments being adapted to expand away from each other to pretension the tissue. The examiner considers when the air bladder is inflated, the two sidewalls will move away from each other as air takes up the space in between.
Regarding Claim 8, see rejection of similarly worded Claim 1 above. Hoffman further discloses a sleeve having an interior adapted to receive at least a portion of the housing, the sleeve being adapted to pretension the tissue (see sleeve 70; par. 63).
Regarding Claim 9, Hoffman discloses wherein the sleeve further comprises one or more rings space apart along a length of the housing (see bands 232, 234, 236, 238, 240; par. 93 and Fig. 19).
Regarding Claim 11, Hoffman discloses wherein the sleeve has a uniform thickness to uniformly pretension the tissue proximate the housing (see Fig. 29).
Regarding Claim 12, Hoffman discloses wherein the sleeve has a non-uniform thickness to enable non-uniform pretensioning of the tissue proximate the housing (see par. 63 and Fig. 4).
Regarding Claims 13-14 and 20, Hoffman discloses further comprising a display operatively coupled to the apparatus to display audio/visual indications of the volume of the cell (see par. 15-16). Again, the Examiner considers the biofeedback signals are indicative of a quality of the volume of cells surrounding the probe.
Regarding Claim 18, Hoffman discloses the steps of: a) determining an oscillator parameter in at least one time interval; b) effecting an oscillation using the oscillator parameter in the time interval; c) obtaining a result as a function of the oscillator parameter and the measured response; d) repeating steps a) to c) in a measurement series with several discrete time intervals; and e) calculating at least one group value based on the measurement series of the oscillator parameters and results thereof (see par. 87). The examiner considers that since the vibration correlates with the pelvic contraction, every discrete measured response inherently has a vibration (oscillation) associated with it for that interval.
Regarding Claim 19, Hoffman discloses wherein the result as the function of the oscillator parameter and the measured response is a relative amplitude attenuation between applied and measured signals (see par. 105 and Fig. 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (PG Pub. 2007/0112284) in view of Baker et al. (PG Pub. 2009/0281483).
Regarding Claim 4, Hoffman discloses bellows (see bellows chamber 320) operatively disposed between the casing and the housing, wherein the fluid flows into the baffles to inflate at least a portion of the casing (see par. 98), but does not explicitly disclose baffles. Baker discloses a pump that is coupled to a baffle or bellows (see par. 293 and 297). Lacking any criticality, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the bellows of Hoffman for baffles since Baker teaches they perform substantially the same function of directing fluid flow.
Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (PG Pub. 2007/0112284) in view of Oh (PG Pub. 2015/0141881).
Regarding Claim 6, Hoffman discloses a hand pump for moving the housing segments away from each other (see par. 98), but no motor. Oh discloses a pelvic treatment system further comprising a motor in operative communication with the housing (see par. 89).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a motor to move Hoffman’s housing segments away from each other instead of doing it manually because Oh teaches both manual and automatic approaches provide the same result – contact with the pelvic floor muscles (see par. 10). An automatic approach offers the obvious benefit of saving the user from having to exert their own energy. 
Regarding Claims 7, 10, Hoffman discloses electrodes (see electrodes 73 and 75; par. 62), but they are for measuring impedance and not for providing electrical stimulation. Oh discloses the housing comprises an electrical stimulator operatively disposed thereon (see ring electrodes 93), the electrical stimulator of the housing being adapted to stimulate the tissue, wherein the stimulation pretensions the tissue (see par. 142). It would have been obvious to one of ordinary skill in the art at the time of the invention to include electrical stimulation because Oh teaches it allows the pelvic floor muscles to contract around the probe (see par. 142). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/
Examiner, Art Unit 3792  

/UNSU JUNG/           Supervisory Patent Examiner, Art Unit 3792